 In the Matter of HARRY STEIN AND ARTHUR CALDF, INDIVIDUALLY ANDAS CO-PARTNERS, DOING BUSINESS UNDER THE TRADEELAND STYLE OFACE SAMPLE CARD COMPANYandHARRY STEIN, AN INDIVIDUAL, DOINGBUSINESS UNDER THE TRADE NAME AND STYLE OF ACE SAMPLE CARDCOMPANYandWHOLESALE AND WAREHOUSE WORKERS UNION LOCAL65, C..I.O. andSAMPLE CARD AND ALLIED WORKERS LOCAL 413, IN-TERNATIONAL BROTHERHOOD OF PULP, SULPHITE, AND PAPER MILLWORKERS, A.F. OF L., PARTY TO THE CONTRACTCase No. C-20326.-Decided December 19, 1942Jurisdiction:sample card manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:execution of closed-shop contract withaffiliated labor organization that did not represent a majority of the employees;threatening employees with discharge if they did not join affiliated unionwith which employer executed illegal closed-shop contract.Discrimination:depriving laid-off employees of their seniority rights whichwould have governed the order in which they would have been recalled, andfailure to reinstate them as result of enforcement of an invalid closed-shopcontract executed with an assisted organization, pursuant to which newemployees and old employees with less seniority were given preference ofemployment ; charges of discriminatory lay-off, dismissed.Collective Bargaining:charges of refusal to bargain collectively, dismissed forlack of majority, where employees had executed authorization cards in twolabor organizations and there was no substantial evidence as to which labororganization they desired to represent them.Remedial Orders:cease and desist unfair labor practices; withhold recognitionfrom assistedaffiliated union as representative of any employees until cer-tified ; cease giving effect to closed-shop contract with assisted affiliated unionwhich did not represent a majority at the time contract was executed; offerreinstatement with back pay to employees denied reinstatement because ofenforcement of illegal, closed-shop contract and set up preferentiallist forthose for whom no work is presently available.Unit Appropriate for Collective Bargaining:productionworkers, excludingsalesmen,and supervisory,and clericalemployees.DECISIONANDORDERReport in the above-entitled proceeding, finding that the respondents46 N: L.R. B., No. 21.504086-43-vol 46-9429 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and were engaging in certain unfair labor practicesand recommended that they cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattachedhereto.Thereafterrespondent Stein andLocal 413filed ex-cept ions to the Intermediate Reportand requestedoral argument before-the Board.Pursuant to notice served on all parties,a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on November 10, 1942.Local 413 wasrepresented by counsel andparticipated in the argument. Neither of the respondents nor Local 65appeared.The Board has considered the rulings of the Trial Exami-ner at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. TheBoardhas considered the Inter-mediate Report,the exceptions,and the entire record in the case, andhereby adoptsthe findings,conclusions,and recommendations of theTrial Examiner except in the respects noted below.1.The Trial Examiner found that at the time the closed-shop contractbetween respondents and Local 413 was executed,Local 413 represented11 out of 23 employees in the appropriate unit. Sylvia Markowitz wasI of the 11who had signeda Local 413 designation.Her name is notamong the 23 in the unit who were on the respondents'pay roll at thetime the contract was executed.She was apparently laid off at thetime, as the respondents'pay-roll records indicatethatshe was em-ployed by the respondents prior to July 1941 and was recalled in Octo-ber 1941.Adding her name to the list of employees in the unit makesa total of 24 employees in the unit at the time of the execution of thecontract,and Local 413 was not designated by a majority of the em-ployees in the unit at the time the contract was executed.-2.The Trial Examiner found that on August 27, 1941, 16 of the 23employees in the unit found to be appropriate designated Local 65 astheir representative for the purposes of collective bargaining;that onand at all times since that date, Local 65 was and is the duly designatedrepresentative of a majority of the employees in the unit found to beappropriate;and that, by virtue of Section(a) of the Act, Local 65was and now is the exclusive representative of all employees in suchunit for the purposes of collective bargaining in respect to rates of pay,wages,hours of employment,or other conditions of employment. Inreaching this conclusion,the Trial Examiner rihl i,e,,iconsider the factthat 6 of the 16 persons who uesignated Local 65 to represent them alsodesignatedLocal 413 to represent them for the purposes of collectivebargaining.There is no evidence in the recordconcerningthe circum-1we fird it unnecessary to determine whether Millie DeTose, forelady, should be includedwithin the unit for the purpose of determining whether Local 413 represented a majorityat the time the contract was executed because if she was included, Local 413, at the most,would have been designated by 12 out of a total of 25 employees in the unit, which isnot a majority. HARRY STEIN AND ARTHUR CALDER131stances under which 4 of the 6 duplicate cards were signed.FayePfeffer, one of the remaining 2 who signed duplicate cards, testified,inter alia,that after she designated Local 65 as her bargaining agent,she concluded that she would prefer Local 413 as her representativebecause it was a "sample card union."Under these circumstances, weare unable to determine from the record that 5 of the 6 who signedduplicate cards desire exclusive representation by Local 65 rather thanby Local 413. In addition, as found above, Sylvia Markowitz shouldbe included in the unit, which makes a total of 24 in the unit, as of Au-gust 27, 1941.When the 5 duplicate authorizations. referred to aboveare deducted from the 16 Local 65 authorizations, there remain 11 whoauthorized Local 65, and this is not a majority of the employees in theappropriate unit.We therefore find that Local 65 did not represent amajority of the employees in the unit, and was not the exclusive repre-sentative of the employees within the meaning of Section 9 (a) of the.Act.It follows from the above and we find that the respondents didnot refuse to bargain with Local 65 within the meaning of Section 8 (5)of the Act and wee shall order that the complaint be dismissed insofaras it alleges that the respondents refused to bargain with Local 65 inviolation of the Act.23.The Trial Examiner found that Angela Bascetta, Mary Bas-cetta, Josephine D'Amato, Rose Guiliano, Tessie Guiliano, JennieSabatino, Lee Sabatino, Josephine Sabatino, Goldie Starker, andHelen Tropper, alleged by the complaint to have been discriminatedagainst, were laid off because of lack of work in accordance with therespondents' seniority policy and therefore were not discriminatedagainst because of their membership in Local 65 at the time of theirlay-offs.The Trial Examiner also found that subsequent to the lay-offs the respondents discriminated against those named in the com-plaint by giving effect to the illegal contract with Local 413, by hiring3 new employees as mounters through Local 413, and by failing torecall any of the laid-off employees in accordance with the respond-ents' usual seniority practice.Subsequent to December 11, 1941, therespondents enforced the illegal contract with Local 413 which re-quired the respondents to hire new employees through Local 413, andthe employees to maintain membership in Local 413. This was anillegal condition of employment.The record indicates that the re-spondents discriminated against the 10 employees named in the com-plaint to a greater extent than found by the Trial Examiner.Afterthe lay-offs of the 10 persons named in the complaint, the respondents,in addition to hiring the 3' new employees, as found by the Trial Ex-2When the effect of therespondents'unfairlaborpracticesis dissipatedby compliancewith our Order, we shall be prepared to entertain a petition for investigation and certifica-tion of representatives pursuantto section 9 (c) of the Act. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD^-raminer, rehired through Local 413 Sylvia Markowitz and CarmelliaNovellino, mounters,3 who had less seniority than any. of the employ-ees named in the complaint with the-exception of Angela Bascetta, toperform work which could have been performed by those named inrthe complaint. It also appears from the respondents' pay-roll recordsthat Elsie Miller and Helen Fischer were hired in December 1941 andsubsequent to the lay-offs of the employees named in the complaint.The record does not disclose the type of work the latter 2 performed.All employees named in the complaint are mounters except Mary Bas-cetta, who is a checker. Stein testified, and we find, that occasionallyemployees were transferred to different positions in the plant.Therecord indicates that most of the work in the respondents' plant is un-skilled, and there is no reason to believe that the employees named inthe complaint could not have performed the work for which ElsieMiller and Helen Fischer were hired.The employees named in the complaint had been laid off with senior-ity rights earned while employed by the respondents.Their senioritystanding is a term of employment governing the amount of work theyreceive, as well as the order in which they are to b'e laid off and re-called.The immediate result of the respondents' action in givingeffect to the contract with Local 413, so far as the employeesnamed inthe,complaint were concerned, was to deprive them of theirstatus aslaid-off employees with accrued seniority rights, because they lost the.right to be recalled in accordance with the seniority standing whichthey had earned.We have found that the contract between the re-spondents and Local 413 was entered into in violation of Section 8 (1)and (31 of the Act.We further find that, by depriving the employeesnamed in the complaint of their status of laid-off employees withseniority rights through enforcing the illegal contract, the respondentsdiscriminated with regard to hire and tenure of employment and theterms and conditions of employment of its employees named in the,complaint.'We also find that the respondents discriminated in regardto the hire and tenure of employment of the 7 employees named in thecomplaint who had the greatest amount of seniority and who wouldhave been recalled in accordance with their seniority standing, if,therespondents had not discriminated against them by disregarding theseniority policy in giving effect to the illegal contract with Local 413and hiring 7 new employees through Local 413.S There is conflict in the evidence concerning the occupation of Novellino.Board'sExhibit 12, which was prepared by the respondents lists her as a "numberer."WhenNovellino signed a card for Local 413 she listed her occupation as mounterRespondents'Exhibit 1,listsher as a mounter and Angela Bascetta testified that Novellino was amounter.We find that Novellino was a mounter.-°SeeMatter of Butler Brothers,a corporation and AlexWaste if,doingbusiness as Alex'Waslef Building Maintenance CoandElevator Operators and Starters Union LocalNo. 66,-affiliated with the American Federation of Labor,41 N. L R B. 843, 866. IHARRY STEIN- AND ARTHUR CALDER133Since the respondents (1) discriminated against the 7 employeesnamed in the complaint who had the greatest amount of seniority by'hiring 7 new employees through Local 413 for jobs that could have beenfilled by those named in the complaint; 'and (2) discriminated againstall 10 employees named in the complaint by depriving, them of theirseniority rights, and since we are unable to determine from the recordthe number of employees presently required by the respondents in theoperation of their business, or whether the respondents continued todiscriminate by hiring additional new employees to perform workwhich could have been performed by the employees named in the com-plaint, we shall order the respondents to offer immediate and full re-instatement to the 10 employees named in the complaint to their formeror substantially equivalent positions, or if no such position be avail-able, then-to any position for which each may be qualified,- which isoccupied by any person hired subsequent to the lay-off of any of the,10 employees or by any employee rehired subsequent to the lay-offsof the employees named in the complaint in violation of the respond-,ents' usual seniority practice, without prejudice to their seniority orother rights and privileges.All new employees, or such, number; asmay be necessary, hired subsequent to the lay-offs of the 10 employeesnamed in the complaint to perform work which could have been per-formed by any of the 10 shall be dismissed, if necessary to provide em-ployment for those to be offered and who shall accept reinstatement.All employees who were rehired in violation of the respondents' usualseniority practice subsequent to the lay-offs of the employees namedin the complaint shall be laid off, if necessary to provide employmentfor those to be offered and who shall accept reinstatement, providedthat those to be offered reinstatement had at the time of the lay-offgreater seniority and would have, except for the respondents' discrimi-nation, been recalled prior to those herein directed to be laid off. If,however, by reason of a reduction in force, there are not immediatelyavailable sufficient positions for all employees, including those whoare to be reinstated, all available positions shall be distributed amongall employees, in accordance with the respondents' usual seniority prat,ticewithout discriminating against- any employee because of unionaffiliation or activities.Those employees remaining after such dis-tribution for whom no employment is immediately available and thosewho, in accordance with what has been set forth above, are reinstatednot to their former or substantially equivalent positions but 'to posi-tions for which they may be qualified, shall be placed upon a prefer-ential list with priority determined among them in accordance withthe respondents' usual seniority practice, and thereafter, in accordancewith such list, shall be offered reinstatement by the respondents totheir former or substantially equivalent positions'as such employment 134DECISIONS-.OF NATIONAL LABOR RELATIONS BOARDbecomes available, and before other persons are hired for such work .5Further, we shall order the respondents to make whole the employeesnamed. in the complaint for any loss of pay they may have sufferedby reason of :the respondents'- di§crimination against them, by pay-ment to each a sum of money equal to the amount that each wouldnormally have earned between the dates each should have -been re-called if the respondents had not discriminated to the date of the offerof reinstatement or to the date of placement on the preferential listhereinabove described, less net earnings during, such period.Themeaning of net earnings is set forth in footnote 31 of the Trial Ex-aminer's Intermediate Report attached hereto.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)^6f the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Harry Stein and Arthur Calder, individuallyand as co-partners, doing business as Ace Sample Card 'Company;heir officers, agents, successors, and assigns, shall :`1.Cease and desist from :'/(a)Recognizing or in any manner dealing with Sample Card andAllied,Workers Local 413, International Brotherhood of Pulp,Sulphite, and Paper Mill Workers, A. F. of L., as the exclusiverepresentative of their employees in respect to-grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until that labor' organization shall becertified as such by the National Labor Relations Board;(b)Giving effect to the contract of August 22, 1941, with SampleCard and Allied Workers Local 413, International Brotherhood ofPulp, Sulphite, and Paper Mill Workers, A. F. of L., or to any'extension, renewal, modification, or supplement thereof, or to any -superseding contract with said organization which may now be in`force;(c)Discouraging membership in Wholesale and Warehouse Work-ers Union, Local 65, C. I. 0., or in any other labor organization oftheir employees or encouraging membership in Sample Card 'andAlliedWorkers Local 413, International Brotherhood of Pulp, Sul-phite, and Paper Mill Workers, A. F. of L., or in any other labororganization of their employees by refusing to reinstate any oftheir employees, or by discriminating in any other manner in regardto their hire and tenure of employment or any term or condition ofemployment;sWilson & Co, Ino v N L R B,124 F. (2d) 845, 848 enforcing ;Matter ofWilsonCo, IncandUnited Packinghouse Workers of America, Local No 4.9, C. I.0., 30 N. L.R. B. 314, 335-337. HARRY STEIN AND .ARTHUR CALDER135(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or-assist labor organizations, to bargain collectively throughrepresentatives 'of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from Sample Cardand Allied Workers Local '413, International, Brotherhood of Pulp,Sulphite, and Paper'Mill Workers, A. F. of L., as the; exclusive repre-sentative of the employees for the purposes of dealing with, therespondents concerning grievances,' labor disputes, wages, 'rates ofpay, hours of employment, or other conditions of employment, unlessand until that labor organization shall have been certified as such bythe National Labor Relations Board, provided that nothing in thisOrder shall be interpreted to authorize respondents to reduce wagesor establish working conditions less favorable than were establishedpursuant to the contract;'(b)Offer to Angela _Bascetta, Mary Bascetta, Tessie Guiliano, RoseGuiliano, Lee,Sabatino, Josephine Sabatino, Jennie Sabatino, Jose-phine D'Amato, Helen Tropper, and Goldie Starker immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges in,themanner set forth in paragraph 3 of the Decision, placing thoseemployees for whom employment is 'not immediately available upona preferential list in the manner set forth in said paragraph andthereafter, in said manner, offer them employment as it becomes avail-able for any or all of them;(c)Make whole Angela Bascetta, Mary Bascetta, Tessie Guiliano,Rose Guiliano, Lee Sabatino, Josephine Sabatino, Jennie Sabatino,Josephine D'Amato, Helen Tropper, and Goldie Starker for any lossof pay each may have suffered by reason of the respondents' dis-crimination against her by payment to each a sum of money equal tothat which each would normally have earned as wages between the date,each would have been reinstated if the respondents had not discrimi-,nated to the date of the offer of reinstatement or placement upon thepreferential list, less her net earnings, if any, during such period;(d)Post immediately in conspicuous places throughout their plantand maintain for a period of at least sixty (60) consecutive days fromthe date of posting notices to their employees stating ,(1) that re-spondents will not engage in the conduct from which they are orderedto cease and desist in paragraphs 1- (a), (b), (c), and (d) of thisOrder; (2) that the respondents will take the affirmative action set 136,DECISIONS ,OF-,NATIONAL LABOR RELATIONS BOARDforth in paragraphs 2 (a), (b), and (c) 'of 'this'Order; and (3) thatthe respondents employees are' free to become or remain members ofWholesale and Warehouse Workers Union, Local 65, C. I. 0., and thatthe respondents will not discriminate against any of its employeesbecause of their membership in or activity on behalf of that organ-ization;(e)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order what steps therespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be and it hereby is dis-missed insofar as it alleges that the respondents refused to bargaincollectively withWholesale and Warehouse Workers Union, Local 65,C. 1. 0., in violation of Section 8 (5) of the Act.INTERMEDIATE REPORTMr. John J. Cuneo,for the Board.Mr. David Lapidus,of New York, N. Y., for the Ace Sample Card Company andHarry Stein.I`Edward KuntzbyMr. Sidney N. Gitelman, of New. York, N.Y., andMr. CharlesRavitch,of Brooklyn, N. Y., for Local 65, C. I. 0.-Mr. Leo GreenfieldandMr. Jack Margolis,of New York, N. Y., for Local 413,A. F. of L.STATEMENT OF THE CASEUpon a second amended charge' duly filed on June 10, 1942, by .Wholesale andWarehouse Workers'Union 65, C.- I. 0. affiliated with the Congress of IndustrialOrganizations, herein called Local 65, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Second Region, (New York, NewYork), issued its amended complaint' dated June 10, 1942, against Harry Steinand Arthur Calder, individually and as co-partners doing business under the tradename and style of Ace Sample Card Company, and Harry Stein, an individual,doing business under the trade name and style of Ace Sample Card Company, 114Bleecker Street, New York, New York, herein called the respondents, allegingthat the respondents had 'engaged in and were engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the amended complaint and notice of hearing thereon wereduly served upon the respondents, Local 65, and Sample Card and Allied Workers,Local 413, International Brotherhood' of Pulp, Sulphite, and Paper Mill Workers,A. F. of L, affilated with the American Federation of Labor, party to the contract,herein called Local 413.With respect to the unfair labor practices, the amended complaint alleges insubstance: (1) that on or about August 22, 1941, the respondents, entered into aclosed-shop agreement with Local 413, although Local 413 did not represent amajority of the respondents' employees in the bargaining unit covered by theagreement; and therefore the agreement is invalid and is in violation of theAct; that on and after August 25, 1941, the respondents have urged, persuaded,3The original charge was filed on November 21, 1941, the first amended charge on June6, 1942, the second amended charge on June 10, 1942.'The original complaint was dated June 6, 1942. HARRY STEIN AND ARTHUR CALDER137and warned their employees to join Local 413; threatened them with discharge orother reprisals,if they did not become and remain members of Local 413; andrequired them, as a condition of employment to become and remain membersof Local 413; (2)that on or about August 27,1941, a majority of the respondents'employees in an appropriate unit, designated Local 65, as their representative forthe purpose'of collective bargaining,and that at all times since August 27, 1941,Local 65 has been the sole representative of all such employees for the purposesof collective bargaining,within the meaning of the Act ; that on or about August28, 1941, Local 65 requested the respondents to bargain collectively with it, asthe sole representative of the respondents'employees,in respect to rates of pay,wages, hours of employment,or other conditions of employment,but that therespondents refused to do so, and have, at all times thereafter, refused to bargaincollectively with Local 65; (3) that on or about August 28, 1941,the respondents'discharged or laid off Angela Bascetta,and on or about December 4, 1941, dis-charged or laid off Mary (Marie)Bascetta,Josephine D'Amato, Rose Guiliano,TessieGuiliano,Jennie Sabatino,Josephine Sabatino, Lee Sabatino,GoldieStarker,and Helen Tropper, and have thereafter refused to reinstate them, be-cause these employees refused to join or assist Local 413, or because they joinedand assisted Local 65, and engaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection;and (4)that by theaforesaid acts and conduct,the respondents interfered with, restrained,and co-erced their employees in the exercise of the rights guaranteed in Section 7 ofthe Act. -On June 19,1942, the respondent Stein,3as an individual and-as the sole pro-prietor of Ace Sample Card Company,filed- his answer admitting, certain allega-tions of the amended complaint,but denying the alleged unfair labor practices.No answer was filed by the respondent,Arthur Calder.On June 15, 1942, Local413 also filed an answer.Pursuant to notice,a hearing was held from July 9 to 16,1942,4 at New York,New York, before the undersigned,the Trial Examiner duly designated by theChief Trial Examiner.The respondent Stein, the Board, Local 65, and Local413, were represented by counsel,and all participated in the hearing.The re-spondent Calder did not appear and was not represented at the hearing. Fullopportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence, bearing on the issues was afforded all parties.On July 3, 1942,Jack Margolis,president of Local 413,requested the RegionalDirector by letter to postpone the hearing until sometime after Labor Day, Sep-tember 7,1942,because Mr. Greenfield,counsel for Local 413,was on vacation.On July 6, 1942,the Regional Director refused the request and advised Margolisthat he,could renew his request before the Trial Examiner at the hearing.At the beginning of the hearing,Margolis entered his appearance as a'represent-ative of Local 413.After the introduction of the pleadings,Margolis moved toadjourn the hearing to July 16, because Greenfield was on vacation and would notreturn until Monday, July 13, which adjournment would give Greenfield threedays to attend to other legal matters.Counsel for the respondent Stein joinedin this motion.The motion was denied by the undersigned.The record dis-closes that notices were sent by registered mail to all parties, including Green-sHarry Stein testified that the partnership,existing between him and Arthur Calder,known as the Ace Sample Card Company, was dissolved in or about April 1942 and he,Stein, became the sole owner of the business, continuing it under the same firm nameand style,and'at the same premises.4The hearing was originally set for June 18, 1942.On June 17 it was postponedindefinitely.On June 30 it was definitely set for July 9, 1942. 138field, on June 30, 1942, that the hearing would be held on July 9. Greenfieldreceived this notice on July 1.5 ) Notwithstanding this notice, Greenfield went onvacation on July 3, and on the same day Margolis wrote to the Regional Directorrequesting a postponement.The instant hearing began at 10 :00 a. in. on July 9,1942 and continued until 11:35 a. in. at which time, it was' adjourned until 10a. in. the next day, in order to give Margolis an opportunity to inform- Greenfieldthat there would be no further adjournment, and that the hearing would "continueon July 10.At the request of counsel for the respondent Stein, no hearing washeld on Saturday, July 11.Greenfield returned from vacation on July 13 and'thereafter participated in the hearing.-At the conclusion of the Board's case, and also at the conclusion of the respond-ents' case, counsel for the Board moved to conform the pleadings to the proofin respect to formal matters, such as the spelling of names, dates, and other minor)inaccuracies.The motion, was granted without objection.-At the conclusion of the Board's case counsel for the respondent Stein movedto dismiss the complaint for lack of proof.Ruling on this motion was reserved'by the undersigned and'is at this time deniedAt the conclusion of the hearing counsel for Local 413 renewed his motion,previously made to dismiss the complaint.Ruling on this motion was reserved.by the undersigned and at this time is denied.At the conclusion of the hearing the parties were afforded an opportunity toargue orally before, and to file briefs with, the undersigned.Mr. Greenfield,-counsel for Local 413, argued orally, but none of the parties filed a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS °From July 1941 to April 1942, Ace Sample Card Company was an unincorporatedcompany, owned and operated by Harry Stein and Arthur Calder,' as co-partners,at premises located at 114 Bleecker Street, New York, New York, where they wereengaged in the manufacture of sample cards.On or about April 1, 1942, the part-nership was dissolved, and Stein assumed all the assets and, liabilities of.the_partnership and has continued the business under the same firm name and style,of Ace Sample Card Company, at the same addressThe principal raw materialsused,at the plant are cardboard and other paper products, all of which, are pur-chased in New York State.During the first 6 months of 1942, which is a repre-sentative period of the respondents' business, such purchases amounted to.approximately $2,000.During the same period the respondents manufacturedand sold finished products to the approximate value of $15,000, about 75 percentof which was sold-and delivered to points outside New York.The respondent;Stein admits that he is engaged in interstate commerce within the meaning ofthe Act.The respondents normally employed approximately 23 production em-ployees in the plant.II.THE ORGANIZATIONS INVOLVEDWholesale and Warehouse Workers Union,65, C. I.O. affiliated with the Con-gress of Industrial Organizations,is a labor organization admitting to member-ship employees of the respondent.°No contention was made at the instant hearing by any party in interest that the proper10 days'notice bad hot been given.-°These facts were stipulated.7Calder was a silent partner and took no active part in the operation of the business. HARRY STEIN AND ARTHURCALDER139Sample Card and Allied Workers, Local 413, International Brotherhood of,Pulp, Sulphite, and Paper Mill Workers, A. F. of L. affiliated with the American:Federation of Labor, is a labor organization admitting to membership employees,of the respondent.III.THE UNFAIR LABOR PRACTICESA. Sequenceof events1.Interference, restraint, and coercionPrior to 1941, there were no unions or union activity in the plant.On Febru-,the respondents:The above union represents a great number of employees in the sample card-industry, also we have a number of sample card shops under contract. In'order to promote harmonious relations we are desirous of arranging a con=ference with your firm to establish contractural relationship. It is ourdesire wherever possible to avoid 'labor disputes and to promote a betterunderstanding between your firm and the union.We are therefore askingthat you set a (late, at your convenience, for such a conference.We alsoask to make this appointment as soon as possible.'Subsequent to that letter, Margolis informed the respondents by telephone that,Local 413 had organized a majority of the plants around New York which wereengaged in the sample card industry, one of which, the Superior Card Company,:a competitor of the respondents, was located in the same building as the respond-ents' plant.Margolis further informed the respondents that a number of therespondents' employees had joined Local 413.On July 19, 1941, Margolis again wrote to the respondents advising, in sub-stance, that Local 413 represented a majority of the respondents' employees,and that if the respondents did not negotiate with Local 413 for the purpose ofentering into a contract, "economic pressure" would be brought to bear upon,the respondents.A short time thereafter, Margolis went to the plant and metHarry Stein, the managing partner of the respondents, for the first time.Mar-golis told Stein that Local 413 had organized the sample card industry ; that hedesired to negotiate a contract with the respondents ; and that if an- agreementwere not leached, means would be found to compel the respondentstomake a,contract with Local 413. Stein said very little at that meeting.8About that time, Stein was informed by several of the respondents' customers,,among whom were Arnold Sales Corporation and Pacific Mills, that Local 413,had threatened to picket them unless the respondents signed a contract withLocal 413, and that in view of these threats, they would not give the respondentsany more business until the matter was settled 8 Stein testified that, being faced.with the loss of some of his best customers, he became "nervous and worried" ;and that "being possessed of a belief that Mr. Margolis represented a majority ofmy employees and with economic pressure brought to bear as have (sic) threat-ened by his union, I communicated with David Lapidus, 14 John Street in theCity and State of New York and retained him to assist me to negotiate a contractwith the said union. Stein also testified that Margolis placed pickets at thepremisesof some of the respondents customers, and that Margolis told these cus-tomers not to give the respondents any business until he, Margolis, approved it;s These findings are based upon the credible and undenied testimony of Stein.8 This finding is based upon the credible and undenied testimony of Stein. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDthat as a result of this action of Margolis,two of therespondents'most substantialcustomers,Arnold Sales Corporation and Davis&Cotterale,ceased to do businesswith the respondents and consequently the respondents lost considerable business.After engaging Lapidus as counsel, Stein,Lapidus,and Morris Pfeffer, therespondents'accountant,had several conferences with Margolis at the office ofLocal 413.At the first conference,which was held during the first part ofAugust 1941, Stein asked Margolis what were the demands of Local 413.Margolisreplied that Local 413 wanted, among other things, a closed-shop contract, in-creased wages,certain holidays, and seniority rules.Stein requested proof thatLocal 413 represented a majority of his employeesMargolis displayed a bundle ofcards signedby the respondents'employees.However, he refused to permit Stein,Lapidus, orPfeffer to inspect the cards,stating that the respondents might use the informa-tion for the purpose of discriminating against'the employees.Several sub-sequent meetings were held between the same conferees,at which the terms ofthe contract were discussed and Stein again requested proof that Local 413represented a majority of his employees,but Margolis' continued to refuse tofurnish it.'°As a result of these several conferences,the respondents,on August 22, 1941,entered into a closed-shop contract with Local 413,and also a supplementalagreement which dealt only with minimum wages as fixed by law. The closed-shop contract recites in substance,inter alia,that the respondents would employonly members of Local 413, except strictly office help and salesmen;that em-ploymentwould be made through Local 413;that present employees, notmembers of Local 413,would be required to join Local 413 within 2 weeks fromthe execution of the contract; that seniority within each department shouldapply, as far as practicable,in regard to lay-offs;that the respondents wouldnot do any work for any firm against which Local 413 should have declared astrike or should be picketing;that employees failing to pay Local 413 dueswould be subject to discharge ; that during the life of the contract neitherLocal 413 nor its members should cause, sanction,or take part in any strikeor picketing against the respondents,except upon the failure of the respondentsto comply with any award made pursuant to the terms of the contract;, and thatthe contract should run for a' period of 18 months from date.On August 26, 1941, the secretary of Local 413 went to the plant and, withoutthe knowledge or consent of the respondents,posted a notice,which was signedby Margolis, on the time clock located at the entrance to the plant. Thenotice stated in substance that Local 413 and the respondents had reached anagreement ; that the plant was now a closed shop ; and that alt employees ofthe respondents should go to the headquarters of Local 413 and join this local.After posting the notice, the secretary informed Stein of that fact, and toldhim that the employees who had not joined Local 413 should go to the headto The findings in respect'to these conferences are,based upon the credible and undenied'testimony of Stein and Morris Pfeffer,a certified public accountant and brother-in-law ofStein.Pfeffer testified that he was present at three or four conferences between Margolis,Stein, and Lapidus just prior to the signing of the contract on August 22, 1941; that ateach conference,either Stein or Lapidus demanded proof of Margolis'assertion thatLocal 413 represented a majority of the respondents'employees,and on each occasionMargolis refused to furnish any proof,thatMargolis displayed a bunch of cards, but.refused to allow them to be 'inspected by anyone;that Lapidus suggested that an electionbe held in the plant to determine whether or',not the employees desired Local 413 to repre-sent them;that Margolis refused; to consent to an election;that Margolis threatened toput the respondents"out of business from an economic point of view'by picketing andother means at his disposal. HARRY- STEIN AND ARTHUR CALDER,141quarters of Local 413 and do so. Stein then told all of the employees that theplant was a closed shop and that they would have to join Local 413 or he wouldbe forced, under the terms of the agreement, to replace them. 'The notice of the agreement came, as a complete surprise to the femaleemployees and they immediately congregated in the ladies' dressing room anddiscussed it.That afternoon Stein said to the employees, "you,see what youhave done to me? I was forced to put that notice on the time clock justbecause I was told that a few of you girls had gone- down to Local 413 andsigned up."Employee Angela Bascetta said to Stein,, "I'm sorry, Harry, noneof us have signed up with Local 413 and no one is interested in Local 413, andI am quite sure if you did not want that letter posted on the time clock itwouldn't have been put there.We still live in the United States of Americaand if you didn't want to put it there it wouldn't be put up." Stein replied, "Youdon't believe me and I was forced to put it there." " About quitting time thatafternoon, Forelady Mildred DeJose; 2 told the girls that Stein wanted to see thenin the office.Theie were ubouL 16 or 17 girls working in the plant at that time.All of them went to the office, and Stein told them that they would have togo down to Local 413 and sign up within the next two days. Angela Bascetta,acting as spokesman for the gitis, said, "Well, Harry, we aren't interested.We haven't been approached by the AFL." Stein replied, "You girls put mein such a position that I have been told that you have, to go down and signup."Bascetta replied, "Well, Harry, we aren't interested in the AFL.Weare more interested in the CIO." Stein then said, "What must we do withtwo unions down our back?"'The next day, August 27, Stein told the girls several times that he wouldnot be able to get any more business unless the girls joined Local 413. Thatafternoon Forelady Mildred DeJose told the girls that Stein and his attorney,Lapidus, wished to see them in the office. They went to the office and Lapidustold them that Stein "was being put up against the wall"- and that he, Lapidus,had been told that Stein was forced to make, an agreement with Margolis.Bascetta told Lapidus that none of the girls was a mgmber of Local 413 andnone had signed an application for membership.Lapidus said that Local 413had produced the cards.Bascetta replied, "Did they show you the names?"Lapidus replied, "You know how these unions work.They don't want to showthe names because of fear of discrimination." Lapidus then asked the girlswhat they intended to do, and he also inquired why Angela Bascetta wasdoing all the talking.One of the girls then said that Bascetta was, talkingfor them all.Lapidus again asked the girls what they intended to do. Bas-cetta said that they were not going to commit themselves, but would let himknow the next morning. That meeting lasted about a half hour. It was thenafter working hours and 16 of the girls immediately went to the headquartersof Local 65."At noon of August 27, Sigmond Goldlust, a trainee organizer for Local 65,had contacted employee Angela Bascetta and 8 or 10 other employees of therespondents and given them application'cards for membership in Local 65.Hehad also arranged for a meeting of these employees to be held at the offices of -Local 65.The meeting occurred that evening after working hours. Sixteen"This finding is-based upon the credible and undenied testimony of employee AngelaBascetta12 Stein testified that Mildred DeJose was a forelady.I$This finding is based upon, the credible and undenied testimony of Angela Baseetta.14 This finding is based upon the credible and undenied testimony of Angela Bascetta. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD'of the respondents' employees w attended the -meeting and all of them signed:application cards for membership in Local 65 and designated Local 65 as theirrepresentative for the purposes of collective bargainingThe cards were-signed in the presence of Goldlust and were countersigned by him 10The next day, August 28, Stein said to the employees, "See just what yougirls did to me. Just because-you wouldn't go down and sign up I am gettingtelephone calls from my customers that if,you don't sign up with the AFLJ won't be able to get' any more orders."Angela Bascetta replied, "Sorry,Stein, it is too late.We are already members of [Local] 65." Stein thentold the girls that he had received -a telephone call from Margolis to theeffect that if the girls did not go down and sign up with Local 413 theywould not be able to work in the plant. Bascetta told Stein that the girlslid not recognize Margolis and, therefore, they refused to hear what Margolishad to say, and if Margolis was so interested in the girls why did he not cometo them. Stein then said he would talk to Margolis on the telephone. Afterabout 15 or 20 minutes, Margolis came to the plant and told the girls thanthe respondents and Local 413 had signed a closed-shop contract and that if,the girls did not wish to sign up with Local 413 there would be a "lock-out"as he had 100 girls waiting to take their places.Margolis then told the girlsthat the Superior Sample Card Company, which was located in the samebuilding as the respondents' plant, was an A. F. of L. shop and that he-wanted the respondents' employees to "organize." Stein then told the girlsthat he was "being put up against the wall" and that if the girls did notBascettareplied, "Harry, that is' your own hard luck." After some argument betweenBascetta and Margolis, Bascetta told Margolis that the girls would go downto Local 65 and report that the respondents were going to be sued for breach,of contract by Local 413 and to "see what-Local 65 would have to say about,that."All of the employees, except Goldie Sugarman, secretary and book-keeper of the respondents, went to the headquarters of Local 65.17Daniel Eile, a Local 65 organizer, testified that on August 28 a group of.-about 15 or 17 of respondents' employees came to the headquarters of Local'65 and he held a meeting with them ; that Angela Bascetta was spokesmanfor the employees ; that Bascetta told him that the employees had been 'told-byMargolis and Stein that if they did not join Local 413 they would be dis-'charged ; that he and Goldlust immediately gathered about 35 members of,Local 65 from neighboring plants and, together with the employees, they,-went to the respondents' plant ; that the reason he took along other membersof Local 65 was because he had previously had some trouble with Margolisand he was. afraid to go to the plant alone; that upon arriving at the,respondents' building, approximately half of them went up to, the plant andthe others remained on the ground floor; 18 that he and Goldlust, together with,a committee of four girls chosen by the employees had a meeting with Stein,and Lapidus in the office ; 1s that Margolis was not- present ; that Stein askediiThe names of these employees are Angela Bascetta, Mary Bascetta, Virginia DeJose,Josephine D'Amato, Rose Guiliano, Tessie Guiliano, Tessie Herling, Carmela Novellino,Faye Pfeffer, Jennie Sabatino, Josephine -Sabatino, Lee Sabatino, Sylvia Shantzer, GoldieStarker, Helen Trooper, and Mary Untriff.-"Thisfinding is based upon the undenied and credible testimony of Goldlust andemployee Angela Bascetta:The cards were received in evidence, and the authenticityof the sienatures was 'not disputed by the respondents.17This finding is based upon. the credible and undenied testimony of Angela Bascetta.>sThe respondents' plant was located on the eighth floor of the building.15Angela Bascetta was not present at the meeting because she fainted assoon as shearrivedat the plant.- HARRY STEIN AND ARTHUR CALDER14-3him why `so many people were necessary ; that he then told Stein about hisprevious trouble with Margolis and that' he was "not taking any chances."-File then asked Stein why Margolis was intimidating the employees and tell-ing them that they had to join Local 413. Stein replied that he had signedEile further told Stein that aLocal 65 representeda majority of the employees and that he would show him the applicationcards.Stein made no request to see the cards. Eile then told him that un-less, he_ bargained with Local 65, regardless of any contract that he had signed,he would call a strike in the plant and prove to Stein who really representedthe employees.Stein then said that he did not want any trouble, and heasked Eile how the matter could be straightened out.Rile told him to getrid of the contract and negotiate with Local 65., Stein said that he couldnot do that because Margolis would sue him. Stein also told Eile that she hadsigned the contract with Local 413 because Margolis had threatened to pickethis customers if he did not do so.During the discussion, Eile said thatLocal 65 did not wish to cause the respondents any trouble and he wishedto negotiate an agreement with the respondents.Lapidus then asked whatkind of cooperation did Eile want.Eile replied, "Mr. Lapidus, the kind ofcooperation I would want is for the firm to sit down and negotiate a contractto put the people back to work and to stop Margolis from coming in andintimidating them."Eile further testified that Stein and Lapidus seemed,willing to discuss the matter with him.At that point in the conference,they left the office and went into the factory room and gathered around atable.Those present were Stein and Lapidus, representing the respondents,and Eile, Goldlust, and the three members of the employees' committee' rep-resenting. Local 65.Both Stein and Lapidus stated that if the respondentssigned a contract with Local 65, the respondents would be sued for breach ofcontract by Margolis, therefore they could not recognize Local 65 as the solebargaining representative of the employees ' However, Stein agreed that thestatus quowould be maintained in the plant and there would be no lay-offsor discharges without first consulting Local 65; and that they would imme-diately contact the New York State Labor Board and endeavor to have the.contract with Local 413 cancelled, and have an election in the plant to de-termine the bargaining agent.They adjourned the meeting and proceeded tothe offices of the New York State Labor Board.Before reaching the office of the New York State Labor Board, they werejoined by Morris Pfeffer and David Livingston, organizer and director of Local65, and another conference was held in a restaurant.At that meeting, Steinagreed not to compel the employees to join Local 413, and promised that theywould be treated as if no contract existedStein further agreed that if anylay-offs became necessary, it would be done according to seniority.20Margoliswas not present at that conference.Upon arriving -at the New' York StateLabor Board, they were advised by Examiner Alex Luxenburg to refer thematter to the National Labor Relations Board, as the respondents were engagedin interstate commerce.Thereafter Local 65 filed charges against the respond-ents with the Board, and so far as the record discloses no further negotiationstook place.The respondent Stein apparently taking the position that he wouldawait the action of the Board on the validity of the Local 413 contract.While the respondents may have been acting in good faith in coercing theiremployees to join Local 413 after the closed-shop contract, hereinafter foundto be illegal, had been executed, in the belief that if they did not do so Margoliswould sue them for breach of contract, and exert other pressure on them inimi-m This finding is based upon the credible and undenied testimony of Morris Pfeffer. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDcal to their business, still an employer may not, in the'absence of a valid existingcontract requiring membership in a labor organization as a condition of em-ployment, compel his employees to join such an organization," and such actsconstitute a violation of the Act.-The undersigned finds that by the statements and activities of Stein, set forthabove, in threatening the respondents' employees with discharge unless theyjoined Local 413, the respondents interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively with Local 65The amended complaint alleges that the respondents, from about August 28,1941, to the date of the issuance of the amended complaint, have 'refused tobargainwith Local 65 as the representative of their employees within anappropriate unit.,1.The appropriate unitLocal 65 admits to membership all production workers employed bythe respond-ents with the exception of supervisory and clerical employees and salesmen.The amended complaint alleges, and the respondents admit,'that these employeesconstitute a unit appropriate-for the purposes of collective bargaining.The undersigned finds that all production employees of the respondents, ex-cluding supervisory and clerical employees and salesmen, have at all timesmaterial herein constituted, and that such employees of the'respondent Stein,now constitute, a unit appropriate for the purposes of collective bargaining,and that said unit insures to employees of the respondent Stein the full benefitof their right to self-organization, and to collective bargaining, and otherwiseeffectuates the policies of the Act.2.The claim of majority by Local 413There was received in evidence 15 application cards for membership in Local413, signed by employees of the respondents, designating Local 413 as theirexclusive bargaining agent.These cards disclose the following data:NameDate allegedto have beenWhether datewritten orsignedstampedSylvia Markowitz--------------------------------------------------------June 12,1941Stamped.John Loos-------------------------------------------------------------- -July 25,1941Written.Carmela Novellmo------------------------------------------------------July 29,1941Do.Shirley Kamen----------------------------------------------------------Aug 11.1941Stamped.Mary Untnff-------------------------------------------------------------Aug. 11,1941Do.Sylvia Shantzer----------------------------------------------------------Aug. 11, 1941Do.Charles Cannucio--------------------------------------------------------Aug. 12,1941Do.Tessie IIerlmg------------------------------------------------------------Aug 12, 1941Do.Louis Kaplan-------- --------------------------------------------------Aug. 12,1941Do.Millie DeJose (forelady)--------------------------------------------------Aug. 13,1941Written.Virginia DeJose---------------------------------------------------------Aug. 14,1941Stamped:Amando Fernandez------------------------------------------------------Aug 14,1941DoMax Pfeffer--------------------------------------------------------------Aug. 14, 1941Do.Faye Pfeffer--------------------------------------------------`-----------Aug. 19,1941Do.Jack Stem----------------------------------------------------------------Aug. 19, 1941Do.21NationalLaborRelationsBoard v. ElectricVacuum CleanerCo.,315 U S.685, decidedMarch 30, 1942, rev'g 120 F. (2d) 611 (C. C. A. 6),setting aside18 N L. R.B. 591. HARRY STEIN AND ARTHUR CALDER145It will be noted that all the cards are dated prior to August 22, 1941, the dateon which the closed-shop contract was signed.Margolis testified that all ofthe cards were signed in his presence, and on the dates which they bear, andthat some were signed in the office of Local 413 and some were signed on thestreet; that the 12 cards which show that the dates were stamped, were datedby him With a rubber stamp after the cards had been signed, but it was doneon the same date that the cards were signed.During the course of the hearing, counsel for the Board subpoenaed the follow-ing employees to testify at the hearing, who were alleged to have joined Local413 prior to the execution of the closed-shop contract on, August 22, 1941; MaxPfeffer, Faye Pfeffer, Tessie Herling, Virginia DeJose, Carmela Novellino, andSylvia Markowitz.Only the first three complied with the subpoenas and testified.Counsel for the Board stated that he intended to prove by these witnesses thatthey joined Local 413 subsequent to the execution of the closed-shop contract onAugust 22, 1941, and that they were not members of Local 413 when the con-tract was signed. It is significant, as will appear below, that all of the cardsexcept three were dated with astamp.-Employee Max Pfeffer, a son-in-law of Stein, testified that after the closed-shop contract of August 22, 1941, had been signed, Stein told the employeesthat he hoped all of them would join Local 413, and that probably within a weekafter that he signed an application card for membership in Local 413. Theapplication card of Max Pfeffer, introduced in evidence, bears the date ofAugust 14, 1941, which is eight days prior to the signing of the closed-shopcontract.Itwill be noted that the date "August 14, 1941" wasstampedonPfeffer's application card.Employee Faye Pfeffer, a sister of Max Pfeffer and a sister-in-law of Stein,testified that she joined Local 65 on August 27, 1941; that at the request of Stein,she signed an application card for membership in Local 413 about a week aftershe joined Local 65. She also testified, "I went with a group of girls to theC. I. O. office and signed a card, but later I realized I 'would rather be in theA. F. of L., because it is a Sample Card Union, soafterI signed with theC. I. O. I went and joined the A. F. of L." She joined Local 65 on August 27,1941.Her application card for membership in Local 413 bears the date ofAugust 19, 1941, eight days before she joined Local 65. The date wasstampedon her card.Tessie Herling (now Mrs. Lessie Cantor) testified that she joined, Local 413aftershe had joined Local 65. The record shows` that she joined Local 65 onAugust 27, 1941.Her application card for, membership in Local 413 is datedAugust 12, 1941, and the date isstampedon the card.Herling testified, "andIwent down with a group of other girls to the CIO office and signed. LaterI decided to change to the A. F. of L." She further testified that she joinedLocal 413 at the request of Stein. The record is clear that Stein' made' norequest of the employees to join Local 413 until after the closed-shop contracthad been signed.The above testimony of Max Pfeffer, Faye Pfeffer, and Tessie Herling con-tradicts the testimony of Margolis that these,employees joined Local 413 priorto the execution of the closed-shop contract on August 22, 1941.Margolis testi-fied that Max Pfeffer joined Local 413 on August 14, 1941, Faye Pfeffer joinedon August 19, 1941, and Tessie Herling joined on August 12, 1941, and that he,Margolis; .stamped those dates on their application cards on the dates they weresigned.The undersigned credits the testimony' of these three witnesses, anddiscredits, the testimony of Margolis.The undersigned further finds that thetestimony of Margolis in respect to the dates on which these three employees504086-43-vol 46-10 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoined Local 413 is wholly unworthy of belief.The undersigned further findsthat at least the three application cards for membership in Local 413 whichwere signed by Max Pfeffer,Faye Pfeffer,and Tessie Herling and which weredated with a stamp,were post-dated by Margolis for the purpose of endeavoringto prove that Local 413 represented a majority of the respondents'employeesprior to the execution of the closed-shop contract on August 22, 1941.Theundersigned further finds that these three employees joined Local 413 subse-,quent to August 221 1941, and thereforethey werenot members of Local 413at the time the closed shop contract was executed.At the time the contract was signed,there were 25 employees employed inthe plant,including Mildred DeJose,the forelady,and Goldie Sugarman, theoffice secretary,which left 23 employeeswithin theappropriate unit.The recordcontains 15 membership cards in Local 413, one of which is signed by Mildred(Millie)DeJose, the forelady,and three of which were signed by Max Pfeffer,Faye Pfeffer,and Tessie Herling, respectively, who testified that they, didnot join Local 413 until some time after the contract was signed.Deductingthese 4 from the 15 membership cards in Local 413 which were submitted inevidence,there remains only 11 employee members, which was not a majorityat the time the contract was signedThe above testimony of Max Pfeffer, Faye tPfeffer and Tessie Herling casts serious doubt as to whether the other member-ship cards which were dated with a rubber stamp were actually signed on orbefore August 22, 1941.The undersigned finds from the foregoing,that on August 22,1941,Local413 did not represent a majority of the respondents' employees,within theappropriate unit ; and that the closed-shop contract executed on August 22, 1941,between,the respondents and Local 413, which required membership in Local 413as a condition of employment,did not meet the requirements of Section 8 (3)of the Act and therefore is illegal 22.,3.Representation by Local 65 of a majority in the appropriate unitOn August 27, 1941, the respondents had in their employ 23 employees withinthe aforesaid appropriate unit.-3As related above, on that date, 16 of theseemployees designated Local 65 as their representative for the purposes of col-lective bargainingThe record discloses that some of the employees joinedLocal 413 after they had joined Local 65; however; this defection of affiliationwas caused by the respondents' unfair labor practice in coercing the employeesto join Local 413 pursuant to the provisions of the illegal contract.The Boardzz Section 8 (3) of the National Labor Relations Act provides :That nothing in this Act, or in the National Industrial Recovery Act, as amendedfrom time to time, or in any code or agreement approved or prescribed thereunder,or inany other statute of the United States, shall preclude an employer from making,an agreement with a labor oiganization (not established, maintained, or assisted byany action defined in this Act as an unfair labor practice) to require as a conditionof employment membership therein, if such labor organization is the representativeof the employees as provided in Section 9 (a), in the appropriate collective bar-gaining unit covered by such agreement when made.Section 9 (a) of the Act provides that:Representatives designated or selected for the purposes of collective bargainingby the majority of the employees in a unit appropriate for such purposes,shall bethe exclusive reps esentatives of all the employees in such unit for the.purposesof collective bargaining in respect to rates of pay, wages,hours of employment, orother conditions of employment. *23This finding is based upon the respondents'pay rolls,which were received in evidence. HARRY STEIN AND ARTHUR CALDER147has consistently found that such defection does not affect the continuing majority-of the union.-The undersigned finds that on and at all times after August 27, 1941, Local-65was and now is the duly, designated representative of a majority of the em-ployees in the aforesaid appropriate unit, and that, by virtue of Section 9 (a)of the Act, Local 65 at all such times was and now is the exclusive representa-tive of all the employees in such unit for the purposes of collective bargainingAn respect to rates of pay, wages, hours of employment, or other conditions of-employment.4 Conclusions concerning the refusal to bargain with Local 65-and the execution of the contract with Local 413As related above, the respondents refused to bargain with Local 65 because,of existing contractual relations with Local 413, and the fear of being sued by.Margolis for breach of contract, and also the fear of economic pressure byMargolis.Since the closed-shop contract was made with a labor organizationwhich did not represent a majority of the employees in the appropriate unit,the respondents cannot rely upon the existence of their contract with Local 413to excuse their refusal to bargain with Local 65.x'The further contention that the respondents refused to bargain with Local 65,because of the fear of economic pressure and suit for breach of contract by.Local 413, is of.no avail, as the fear of such action does not clothethe respond-ents with immunity to violate the Act.26The undersigned finds that the respondents, on August 28, 1941, and at alltimes thereafter up to April 1, 1942, have refused to bargain collectively with-Local 65, as the exclusive representative of their employees and that at alltimes since April 1, 1942, the respondent Stein has refused to bargain collectivelyunit inrespect to rates of pay, wages, hours of employment, or other conditions ofemployment, and by such refusals, interfered with, restrained, and coerced theiremployeesin the exercise of the rights guaranteed in Section 7 of the Act.C. The allegeddiscriminatorylay-offsThe amended complaint alleges in substance that the respondents laid off.Angela Bascetta, a mounter, on August 28, 1941, and nine other mounters 26 onDecember 4, 1941, because they refused to join Local 413 or because they joinedand assistedLocal 65.The respondent Stein testified that these employees were laid off on the datesspecified, but contended that it was because of the slow down of work inthe plant. . .24Cf.International Association of Machinists v. National Labor RelationsBoard,311U. IS. 72 aff'g 110 F.(2d) 29, (App D. C ), enf'g 8 N. L., R. B 621;National Labor Rela-tions Board v Electrio Vacuum Cleaner Company,315 U S. 695, decided March 30, 1942,rev'g 120 F. (2d) 011 (C C. A. 6), setting aside 18 N L. R B 591.25National Labor Relations Board v Star Publishing Co,07 F.(2d) 465(C. C. A. 9),"enf'g 4 N L.R. B 498;Wilson andCoInp v. National Labor Relations Board,123 F.(2d) 411 (C. C A. 8), enfgas niod. 26N. L R. B 273 and 2G N L R. B. 297;McQuay-_NorrisMfg. Co. v. National LaborRelationsBoard,116 P. (2d) 784. (C. C. A. 7), only21 N. L R. B 709,cert. den. 313 U. 'S. 565Cf.National.Labor Relations Board v.-HudsonMotorCar Co.,decided June 3, 1942(C. C A 6),enf'g 34 N. L R. B., No. 100.2eMary Bascetta,Josephine D'Amato, Rose Guiliano,Tessie Guiliano,Jennie Sabatino,Lee Sabatino,Goldie Starker, and Helen Tropper.- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Angela BascettaEmployee Angela Bascetta was first employed on October 31, 1940. She hadno previous experience as a mounter and, during the whole course of her employ-ment was a part-time worker. Sh'e was laid off in January 1941, rehired inJune 1941, and finally laid off on August 29, 1941. She has not been reinstated.On August 29 she was given her pay and told by Forelady DeJose that she waslaid off because business was slow and that as soon as business justified it, shewould be reemployed by the respondents.Bascetta met Stein as she was leavingthe plant after her lay-off. Concerning the conversation that thenensued,Bascetta testified as follows: "He says there is no hard feelings and I saysthere wasn't personally. I had nothing against him. I felt he was all right andhe says as soon as he was busy he would send for me and I says I hope so and'walked to the elevator and walked out."As found above, Bascetta was the leader in the movement to join Local 65,and she was also spokesman for the girls in protesting against joining Local413, after the closed-shop contract had been signed; however, thereis not suffi-cient evidence in the record to justify the conclusion that she was laid off bythe respondents for these reasons.The record shows the respondents had lostconsiderable business on account of Margolis' picketing their customers, and therewas very little work in the plant at the time Bascetta was laid off It is there-fore clear that the, lay-offs at that time were amply justified.Furthermore,Bascetta was not only a part-time worker, but she had less seniority than anyothermounter.In laying off Bascetta, the 'respondents followed their usual,seniority rule.Neither Bascetta nor Local 65 made any protest to the respond-ents on account of her lay-off.The undersigned finds from the entire record in the case, that Angela Bascettawas laid off by the respondents on account of lack of work in the plant, andnot for the reasons alleged in the amended complaint.The undersigned furtherfinds that the respondents by laying off Angela Bascetta on August 29, 1941,have not engaged in unfair labor practices,within the meaning of Section 8 (3)of the Act.2.The nine other employeesThe undersigned has found that the respondents' business began to declinein the latter part of August 1941,as soon as Margolis began picketing therespondents'customers to force the execution of the closed-shop contract andthat the decline continued,which made lay-offs necessary.On August 1, 1941,there were 26 employees in the plant.On June 4, 1942,there were only sevenemployees in the plant.There were 19 lay-offs during this period. The lay-offsoccurred as follows:August 1; September,1; October,1; December,11; Febru-ary 1942,1;March, 1; April,1; andMay, 2." Of the 11 laidoff on December4, 1941, 9 were mounters,1,a checker and 1, a numberer.Ten of these weremembers of Local 65, but only nine are complainants in this case.The record contains no evidence that these nine complainants or Local 65made any protest to the respondents on account of the lay-offs.Stein testifiedthat they were made solely for reasons of economy, as there 'was not sufficientwork in the'plant to justify retaining them.The undersigned credits thistestimony of Stein.The record discloses, and the undersigned finds that in addition to the 10complainants, Sylvia Shantzer, mounter, was laid off on September 11, 1941;This finding is based upon the credible aiid undeniedtestnnony of Morns Pfeffer HARRY STEIN AND ARTHUR CALDER149MaryUntripp,mounter, on October 9, 1941; Sylvia 'Markowitz,mounter, onDecember 4, 1941; CarmelaNovellino,numberer,on December4, 1941; CharlesCannucio,' errand boy,on February19, 1942; ShirleyKamen, temporary' office-employee, on March 12, 1942; Louis, Kaplan, printer, on April 30, 1942; VirginiaDeJose, ironer, on May 14, 1942; and Mildred,DeJose, forelady, on May 28, 1942.All of these employees were members of Local 413 at the time of their lay-offs-and none has been reinstated.Upon _the basis of the foregoing facts andthe entirerecord,the undersignedfinds that MaryBascetta,Josephine D'Amato, Rose Guiliano, Tessie Guiliano,.Jennie Sabatino, Josephine Sabatino, Lee Sabatino, Goldie Starker,and HelenTropperwere laidoff by the respondentson December4, 1941, on account oflack of work in the plant,and not for.the reasons alleged in the amended-complaint.The undersignedfurtherfinds the respondents,by layingoff Mary Bascetta,JosephineD'Amato,RoseGuiliano,Tessie Guiliano,Jennie Sabatino,Josephine:Sabatino,Lee Sabatino, Goldie Starkerand Helen Tropper on December 4,1941, have notengaged in unfair labor practices within the meaning of Section.8 (3) ofthe Act.,D. The discriminatory refusal to reinstateThe amended complaint further alleges in substance that the respondentsrefused to reinstate Angela Bascetta and the nine other mounters,after theyhad been laid off, becausetheyrefused to join Local 413 or because they joinedor assisted Local 65..The undersigned finds from the record that the seniority in point of service.among these 10 mounters is as follows : Tessie Guiliano,Rose Guiliano, LeeSabatino,Josephine Sabatino, Jennie Sabatino,JosephineD'Amato,Helen-Tropper,Goldie Starker and Angela Bascetta 28The record discloses and the undersigned finds that the respondents hiredasmounters,SylviaCohen and Sarah Miller, on December 29, 1941, andBeatrice Goldstein on January 22, 1942They were hired for temporary work,and all three of them were laid off on February 18, 1942, and have not beenreemployed.These three employees were hired by the respondents throughLocal 413.They had never worked for the respondents before and had no,experience as mounters.Bascetta testified that in the latter part of November 1941, she telephonedStein several-times in regard to reinstatement and that on one occasion shetold Stein over the telephone that she had heard he was busy again and hadhired two girls and that she asked Stein if he had. forgotten about her. Ac-cording to her testimony, Stein told her that he had not forgotten her, but hehad heard that she was working, and that was the reason he had.hired the-other, girls.She testified that she told him that she had only worked for a fewdays and was laid off ; that if Stein were hiring new employees she thoughtshe should come first ; and that Stein told her that he would send for her.This testimony of Bascetta was not denied by Stein, and is credited by theundersigned.-IStein testified that he never offered reinstatement to Angela Bascetta, aftershe was laid off in August 1941, and there is no evidence in the record that.the respondents ever offered reinstatement to the nine employees,who werelaid off on December 4, 1941.23 This finding is based upon the credible and undenied testimony of Morris Pfeffer. 150DECISIONS OF NATIONAL LABOR,RELATIONS BOARD'On- December' 9, 1941, the respondents were sued by Margolis for the sum of'$15,000 for alleged breach of the closed-shop contract.The suit was settled'out= of court, two days later, by the payment of $100 to Margolis by the re-spondents.Stein testified that prior to the suit, the respondents had notecomplied with the closed-shop provisions of the'contract, but as a part of thesettlement of the suit-, 'the' respondentsagreedto 'comply with the contractthereafter.Therefore, when three mounters were needed by the respondents'they were supplied by Local 413, as required by the closed-shop contract, andno-offer of reinstatement was made to -the mounters who had been laid off.Having found that the closed-shop contract was illegal,ab 'atitio,the under-'Signed finds that the' respondents; in thus giving force and effectto' It, dis--criminated against Angela Bascetta and the otherninemounters'who were,laid off on December 4, 1941, by not offering' them reinstatement in accordance'with the seniority rules practiced by the, respondents.The undersigned further finds that by thus discriminating, in regard to the'hire and tenure ,of employment of Angela Bascetta,' Mary Bascetta,' JosephineD'Amato, Rose Guiliano, Tessie Guiliano, Jennie Sabatino, Josephine Sabatino;Lee Sabatino, Goldie Starker and Helen Tropper, thereby discouraging mem-bership in Local 65, and encouraging membership in Local 413, the respondents'have engaged in and are engaging in unfair labor practices withinthe meaningof Section 8 (3) of the Act.IV.THE EFFECT OF' THE UNFAIR LABOR PRACTICES UPON'COMMERCE '.The activities of the respondents set forth in Section III -above, occurring in-connection with the operation of the respondents, described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it, has been found that the respondents have engaged 'in unfair labor-practices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act and,restore as nearly as possible thestatus quoexisting prior to thecommission ofthe, unfair labor practices.Since it has been found that the respondents have refused to bargain,col-lectively with Local 65, as a representative of a, majority of the employees in,an appropriate unit, it will' be recommended that the respondent Harry Stein.upon request, bargain collectively with Local 65.nSince it has been found that the closed-shop contract between the respondentsand Local 413, dated August 22, 1941, is invalid because Local 413 did not rep-,resent a majority of employees in the appropriate unit at the time the con-tractwas executed, it will be recommended that the respondent Harry Steincease and desist from giving effect to the contract dated August 22, 1941, withLocal 413 as well as to any extension, renewal, modification, , or supplementthereof, and any superseding contract which may now be in force, and to anycontract with a labor organization not certified by the Board.Nothingherein,however, shall be deemed to require the respondent Harry Stein to vary those20The partnership which existed between Harry Stein and Arthur Calder; from July 1,1941 to April 1, 1942, was dissolved on the latter date.The business was thereafter con-tinued by Stein. , HARRY STEIN AND ARTHUR CALDER151wage,hour, seniority and other such,substantive features of his relations withthe employees themselves,ifany,which the respondents established in per-formance of the contract,dated August 22, 1941,as extended,renewed, modified,supplemented,or superseded,Having foundthat therespondents have not discriminated within the meaningof Section 8 (3) of the Act,in respect to the lay off of Angela Bascetta onAugust 29, 1941, and the' lay-offs of Mary Bascetta, Josephine D'Amato, RoseGuiliano,Tessie Guiliano,Jennie Sabatino,Josephine Sabatino,Lee Sabatino,Goldie Starker and Helen Tropper on December 4, 1941, as alleged in theamended complaint,itwill be recommended that the amended complaint bedismissed in regard to these allegations.Since it has been found that the respondents, by employing three new em-ployees, as mounters,through the agency of Local 413, instead of reinstatingthree of the mounters who were laid off on December 4, 1941, thereby givingforce and effect to the illegal closed-shop contract, and thereby encouragingmembership in Local 413, and discouraging membership in Local 65, have discriminated,within the meaning of the Act, against Angela Bascetta, MaryBascetta,Josephine D'Amato, Rose Guiliano, Tessie Guiliano,Jennie Sabatino,Josephine Sabatino,Lee Sabatino,Goldie Starker and Helen Tropper, it willtherefore be recommended that the respondents make whole three of themounters who were laid off on December 4, 1941, having the greatest seniority,'0.for any loss of pay they may have suffered by reason of their not having beenreinstated,instead of the three new employees who were hired,by payment toTessie Guiliano and Rose Guiliano each a sum of money equal to the amounteach would normally.have earned as wages from December 29, 1941, the dateon which Sylvia Cohen and Sarah Miller, two of the new employees, were hired;toFebruary 18, 1942, the date on which Sylvia Cohen and Sarah Miller werelaid off.Also by payment to Lee Sabatino a sum of money equal to the amountshe would normally have earned as wages from January 22, 1942, the date on,which Beatrice Goldstein, the other new employee was hired, to February 18,1942, the date on which Goldstein was laid off, less their net earnings duringsaid periods.31Itwill be further recommended that the respondent Stein place all of theaforesaid mounters who were laid off, namely, Angela Bascetta, Mary Bascetta,Josephine D'Amato, Rose Guiliano,Tessie Guiliano,Jennie Sabatino,, JosephineSabatino; Lee Sabatino, Goldie Starker, and Helen Tropper upon a preferentiallist and offer to them employment in their former or substantially equivalentpositions in the plant as such employment becomes available,according to therules of seniority usually obtaining in the plant,before other persons are hiredfor such work,and such employees shall remain on the preferential list untilthey accept or decline such offer of employment in the plant.Upon the basis of the foregoing findings of fact and upon the entire record'in the case the undersigned makes the following:CONCLUSIONS OF LAW1.Wholesaleand WarehouseWorkers Union 65, C. I.0, affiliated with theCongress of Industrial Organizations,and Sample Card and Allied Workers"IThese have been found to be Tessie Guiliano, Rose Guiliano and Lee Sabatino.81By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would.not have been incurred but for his unlawfuldischarge and the consequent necessity for his seeking employment elsewhere.SeeMatterofCrossettLumber,CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union Local 2590,8 N. L. R. B. 440. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 413, International Brotherhood of Pulp, Sulphite,and Paper Mill Work-ers,A. F. of L.,affiliatedwith the American Federation of Labor, are labororganizations within the meaning of Section 2(5) of the Act.2.All production employees of the respondents at their plant in New York,New York, exclusive of supervisory and clerical employees and salesmen, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.Wholesale and Warehouse Workers Union 65, C, I.0, affiliated with theCongress of Industrial Organizations,was on August27, 1941,and at all timesthereafter has been, the exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively withWholesaleand Warehouse WorkersUnion 65, C.I.0., affiliated with the Congress of Industrial Organizations, asthe exclusive 'representative of their employees in the appropriate unit, the,respondents have engaged in and are engaging in unfair labor practices,withinthe meaning of Section 8 (5) of the,Act.5.By discriminating in regard to the hire and tenure of employment ofAngela Bascetta,Mary Bascetta,Josephine D'Amato, Rose Guiliano,TessieGuiliano,Jennie Sabatino, Josephine Sabatino,Lee Sabatino,Goldie Starkerand Helen Tropper, thereby encouraging membership in Sample Card and AlliedWorkers Local 413,International Brotherhood.of Pulp, Sulphite and Paper MillWorkers,A., F. of L., affiliated with the American Federation of Labor, and dis-couraging membership in Wholesale and Warehouse Workers Union 65, C. I. 0.,affiliated with the Congress of Industrial Organizations,the respondents haveengaged in and are engaging in unfair labor practices,within the meaning ofSection 8(3) of the Act. ,6.By interfering with, restraining and coercing its employees in the exervise of the rights guaranteed in Section7 of the Act,the respondents haveengaged in and are engaging in unfair labor practices within the meaningof Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and8.The respondents by laying off Angela Bascetta on August 29, 1941, andMary Bascetta,JosephineD'Amato, RoseGuiliano,TessieGuiliano,JennieSabatino,Josephine Sabatino, Lee Sabatino,Goldie Starker and Helen Tropper,on December4,1941, havenot engaged in unfair labor practices within themeaning of Section 8(3) of the Act.RECOMMENDATIONS)Upon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent Harry Stein, an individual, do-.ing business under the trade name and style of Ace Sample Card Company,New York, New York, and his officers, agents, successors and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Wholesale and Warehouse Work-ers Union 65, C. I. 0., affiliated with the Congress 'of Industrial Organizations,as the exclusive representative of all production employees of the respondentsat their plant in New York, New York, exclusive of supervisory and clericalemployees and salesmen, with respect"to rates of pay, wages, hours of em-ployment, and other conditions of employment;(b)Discouraging membership in Wholesale and Warehouse Workers Union'65,C. I. 0., affiliated with the Congress of Industrial Organizations, or in any0 HARRY'STEIN AND ARTHUR CALDER153other labor organization of-his employees or encouraging membership in SampleCard and"AlliedWorkers Local 413,International Brotherhood of Pulp, Sul-.phite and Paper Mill Workers,A. F. of L., affiliated with American Federationof Labor, or in any other labor organization of' his employees by refusing toreinstate any of his employees,or by discriminating in any other manner inregard to their hire and tenure of employment or any term or condition oftheir employment ;(c)Giving effect to the contract dated August 22, 1941,with Sample Cardand Allied Workers Local 413, International Brotherhood of. Pulp,Sulphite,and Paper Mill Workers, A.F. of L., affiliated with the American Federationof Labor, and to any extension,renewal, modification,or supplement thereto,and any superseding contract which may now be in force,and to any contractwith a labor organization not certified by the Board ;(d) In any other manner interfering with, restraining,or coercing theiremployees in the exercise of the right to self-organization,to form, join,, orassist labor organizations,to bargain collectively through representatives; oftheir own choosing and to engage in concerted activities for the purposes ofcollective bargaining,or other mutual aid, or protection,as guaranteed in Sec-tion 7 of the National Labor Relations Act ;-2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :-(a)Upon request, bargain collectively with Wholesale and Warehouse Work-ers Union 65, C. I.0., affiliated- with the Congress of Industrial Organizationsas the exclusive representative of all production employees of the respondentStein at his' plant in New York, New York,exclusive of supervisory and clericalemployees—and salesmen, with respect to rates of pay, wages,hours of employ-ment-and other conditions of employment ;.(b)Place upon a preferential list the following named employees:AngelaBascetta,Mary Bascetta,Josephine D'Amato, Rose Guiliano,Tessie Guiliano,Jennie Sabatino,Josephine Sabatino,Lee Sabatino,Goldie Starker and Helen'Tropper and offer to them employment as it becomes available in the mannerset forth in the Section entitled"The remedy"above ;(c)Post immediately in conspicuous places in his plant at New York, NewYork, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to his employees stating:(1) that the respondentHarry Stein will not engage in the conduct from which it is recommended thathe cease and desist in paragraph 1 (a), (b), (c) and (d)of these recommenda-tions; and(2) that-the respondent Harry Stein will take the affirmative action-set out in paragraph 2 (a) of these recommendations;(d)Notify the Regional Director for the Second Region in writing within'twenty(20) days from the date of the receipt of'this Intermediate Report whatsteps the respondent Harry Stein has taken to comply herewith ; ,It is further recommended that unless on or before twenty(20) days fromthe receipt of this Intermediate Report the respondent Harry Stein notifies saidRegional Director in writing that he will comply with the foregoing recommenda-tions the National Labor Relations Board issue an order requiring the respond-ent Harry Stein to take the action aforesaid.Upon the basis of the above findings of fact and conclusions of law, the,undersigned recommends that the respondents Harry Stein and Arthur Calder,their officers, agents, successors and assigns,shall :1.Take the following'affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Make whole Tessie Guiliano,Rose Guiliano and Lee Sabatino for any lossof pay they have suffered by reason of the respondents'discrimination againstr 154DECISIONSOF NATIONAL 'LABOR-RELATIONS BOARDthem by payment to Tessie Guiliano and Rose Guiliano each a sum of moneyequal. to the amount each would normally have earned as wages from December29, 1941, to February 18, 1942, and by payment to Lee Sabatino a sum of moneyequal to the amount she would normally have earned as wages from January 22,1942, to February -18, 1942, less their net earnings ^ during such periods.(b)Notify' the. Regional Director for the Second Region in writing withintwenty (20) days from the date of the-receipt of this Intermediate Report whatsteps the respondents (Harry Stein and Arthur Calder) have taken to complyherewith.It is further recommended that the amended complaint in so far as it allegesthat the respondents Harry Stein and Arthur Calder engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act by laying off AngelaBascetta-, onAugust 29, 1941, ,and Mary Bascetta, Josephine D'Amato, RoseGuiliano,' Tessie Guiliano, Jennie Sabatino, Josephine Sabatino, Lee Sabatino,Goldie Starker and Helen Tropper on December 4, 1941, be dismissed.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report the respondents (Harry Stein and ArthurCalder) notify said Regional Director in writing that they will comply withthe foregoing recommendations the: National Labor Relations Board issue anorder requiring the respondents (Harry Stein and Arthur Calder) to take theaction aforesaid.-As provided in Section 33 of Article-II of the Rules and Regulations'of theNational Labor Relations Board, Series 2-as- amended-any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,file with the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting'forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof.As further provided in said Section 33,should any party desire permission to argue orally before the Board, -requesttherefor must be made in'writing to the Board within twenty (20) days afterthe date of the-order transferring the case to the Board.W. P. WEBB,Trial Ea,aminer.Dated September 10, 1942.32 See footnote 31,supra.